DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
2. The Amendment filed on June 17, 2022 has been entered. Claims 1-2, 9-10, 14-15 and 17 have been amended. Claims 3-4, 6-8, 16, and 18 have been canceled. No new claims have been added. Thus, claims 1-2, 5, 9-15, and 17 are pending, with claims 1-2, 5, 9-13, 15, and 17 submitted for further examination. Claims 1-2, 5, 9-13, 15, and 17 are rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-2, 5, 9-13, 15, and 17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-2, 5, 9-13, 15, and 17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-2, 5, 9-13, 15, and 17). Therefore, we proceed to step 2A, Prong 1.    
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction by: 
generating a visually-readable 2-dimensional coded representation of data, the data comprising a merchant identification;
transmitting the 2-dimensional coded representation for identifying the merchant;
recognizing the 2-dimensional coded representation as being associated with the merchant;
in response to recognizing the 2-dimensional coded representation as being associated with the merchant, automatically commencing a payment transaction from the consumer to the merchant;
wherein the 2-dimensional coded representation is transmitted via a non-visual interaction channel with electromagnetic radiation, and the 2- dimensional coded representation is recognized using non-visual scanning.
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “device” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, p. 2, ll.17-27 of the specification). Independent claim 15 has several limitations not present in independent claim 1. These limitations are ”in response to a payment transaction initiated between a merchant and a consumer, transmitting to a push request database, an authorization request to use a push request database, the push request database comprising identification data of a plurality of consumers; receiving an authorization response form the push request database in response to identification data of the consumer being included in the push request database; when the authorization response is received: transmitting a payment push request comprising a merchant identification; and in response to an acceptance of the payment push request, commencing the payment transaction from the consumer to the merchant; and when the authorization is not provided:”
These limitations relate to what occurs before the limitations found in independent claim 1. All of these limitations describe steps that are recited at a high level of generality such that it amounts to insignificant pre‐solution activity, e.g., a mere data gathering step necessary to authorize the initiation of a transaction between the consumer and merchant and using a push request to conduct the transaction in the event that authorization is provided.
Dependent claims 2, 5, 9-13, and 17 have all been considered and do not integrate the abstract idea into a practical application. Dependent claim 2 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing a POI terminal comprising a second processor, and transmitting the 2-dimensional coded representation from the second processor  2-dimensional coded representation to the consumer device if it is proximate the POI terminal. This describes the process of the how the 2-dimensional code is given to the payment giver in order to carry out a transaction based on proximity to the POI terminal, which is an additional element being used to implement the abstract idea noted in claim 1.  
Dependent claim 5 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the code recognition device is comprised in an integrated circuit, a bio-sensor, a medical implant, a contacted card, a contactless card, a portable electronic device, a SIM module, a mobile communications device, a mobile computer, a remote server, or any combination thereof. This adds additional detail in that it describes what the code recognition device which is an additional element being used to implement the abstract idea noted in claim 1 actually is comprised of.
Dependent claim 9 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing the consumer with an indication that the payment transaction has been completed. This adds additional detail in that it provides the consumer a notification as to when the payment transaction is completed. 
Dependent claim 10 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes providing the merchant with an indication that the payment transaction has been completed. This adds additional detail in that it provides the merchant a notification as to when the payment transaction is completed. 
Dependent claim 11 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the code recognition device further comprises a display; and wherein the first processor is further programmed to depict the 2-dimensional coded representation on the display. This adds additional detail in that it describes the use of a display (an additional element) that is being using the implement the abstract idea noted in claim 1 by displaying data such as the 2-dimensional code. 
Dependent claim 12 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the visually-readable 2-dimensional coded representation is a unencrypted QR code, an encrypted QR code, an EMV-compliant QR code, an EMV QRCPS-compliant QR code, a 2D barcode, a 2D dot code, a Micro QR code, an IQR code, a HCC2D code, an SQRC code, a FrameQR code, an Anato dot pattern, an Aztec code, a CrontoSign, a ColorCode, a Color Construct Code, a CyberCode, ad-touch, a DataGlyph, a Data Matrix, a Datastrip code, a Digimarc Barcode, a DotCode, a Dot Code, a DWCode, an EZcode, a High Capacity Color Barcode, a Han Xin Barcode, a HueCode, an InterCode, a MaxiCode, an MMCC, an MPQR code, a NexCode, a PDF417, a Qode, an AR Code, a ShotCode, a Snapcode, a SPARQCode, a VOICEYE, or any combination thereof. This adds additional detail in that it describes what the 2-dimensional code is in terms of the actual data format.
Dependent claim 13 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that the data further comprises a static type identification; wherein the first processor is further programmed to recognize the 2-dimensional coded representation as being the static type; and wherein the code recognition device is further configured and arranged to commence a plurality of payment transactions to the merchant if the static type is recognized. This adds additional detail in that it describes that the data is of a static type and that a processer (additional element) is used to recognize this static type and then to initiate payment transactions if this specific data type is recognized.
Dependent claim 17 recites limitations that further define the abstract idea noted in claim 1 of generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction as it describes that commencing the payment transaction includes commencing the payment transaction dependent on successful authentication by the consumer. This adds additional detail that successful authentication of the consumer is required before commencing a transaction. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Response to Arguments
5.  Applicant’s arguments filed June 17, 2022 have been fully considered. 
As a result of Applicant’s amendments and arguments, the pending 35 U.S.C. §102 and §103 rejections are hereby withdrawn. Applicant’s argument that Itwaru fails to disclose all of the limitations of claims 1–6, and 9–13, and 15-17 is persuasive. The limitation which states “receiving user identifiable information and information of a potential transaction via an authenticator application on a user device” and “[t]he 2-dimensional coded representation is transmitted to the code recognition device via a non-visual interaction channel with electromagnetic radiation, and the 2-dimensional coded representation is recognized using non-visual scanning” and “generating, by a computing device of a merchant, a visually-readable 2-dimensional coded representation of data, the data comprising a merchant identification; (b) transmitting, by the computing device of the merchant, the 2-dimensional coded representation to a code recognition device of a consumer for identifying the merchant…” is not disclosed by Itwaru or any other prior art that has been cited. This combination of the code data being generated merchant computing device and then transmitted to the consumer computing device which is performed via a non-visual interaction channel with electromagnetic radiation, the 2-dimensional coded representation is recognized using non-visual scanning is not found in the prior art.
In addition, since claims 7–8 and 18 have been cancelled by the Applicant, the previous §103 rejection is moot and also withdrawn.
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant argues the claims “are not actually directed to abstract ideas.” (See Applicant’s Arguments, p. 9). However, this invention uses data transmission between the merchant and consumer in order to commence a payment transaction. The following limitation found in independent claims 1 and 15 demonstrate this. The limitation states “in response to recognizing the 2-dimensional coded representation as being associated with the merchant, automatically commencing. by the code recognition device, a payment transaction from the consumer to the merchant…” Thus, the claims fall within the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., generating a 2-dimensonal code and providing this to a consumer in order to use in carrying out a transaction).    
Next, the Applicant argues that “the pending claims recite numerous additional elements that integrate the alleged abstract idea into a practical application and not merely "apply" the abstract idea as suggested by the Office.” (See Applicant’s Arguments, p. 10). However, the transmission of data from one device to another in order to carry out a transaction as it occurring here, does not integrate the abstract idea into a practical application. This is regardless of what form the data is being transmitted (here, it is a non-visual means). 
Finally, Applicant argues that the “pending claims recite specific technical operations and configurations to enable the communication of a 2-dimensional coded representation through a non-visual interaction channel with electromagnetic radiation and the recognition of the 2-dimensional coded representation using non-visual scanning” and that “[t]his is not a generic, well-understood, routine or conventional activity.” (See Applicant’s Arguments, p. 11). However, the additional elements found in the independent claims, such as: a “device” and “processor,” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. There is nothing “unconventional” that is occurring here that would amount to something “significantly more” than the abstract idea itself. 
Therefore, the rejection under 35 U.S.C. §101 is maintained. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
XU (U.S. Pub. No. 2021/0056535) teaches a system for connecting the mobile device and service providing device using a two-dimensional code in order to carry out a payment transaction. 


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner, Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696